Citation Nr: 0635230	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-02 417 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating in excess of 10 percent from 
May 31, 2001, and in excess of 20 percent from February 13, 
2003, for cervical spine degenerative joint disease (DJD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1985.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, which 
granted service connection for cervical spine DJD with an 
initial 10 percent disability evaluation from May 31, 2001.  
In April 2003, the RO assigned a 20 percent rating for 
cervical spine arthritis from February 13, 2003 (the date of 
a VA examination).  In December 2004, the Board remanded this 
matter for procedural concerns and additional evidentiary 
development.  

The RO should clarify with the veteran whether recent 
submissions indicate his intent to file an increased rating 
claim for his service-connected low back disability.  


FINDING OF FACT

The competent and probative evidence of record reflects 
moderate limitation of motion of the cervical spine prior to 
February 13, 2003, and thereafter, given the veteran's noted 
poor effort at a July 2005 VA examination, the record lacks 
any evidence that range of motion of the cervical spine was 
15 degrees or less, or any evidence of objective neurologic 
abnormalities associated therewith, or any evidence that a 
physician had prescribed bed rest.    


CONCLUSION OF LAW

The criteria for an initial 20 percent rating from May 31, 
2001, have been met; the criteria for an initial rating in 
excess of 20 percent from February 13, 2003, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5242 and 5243 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
January 2002, January 2003, and March 2005 letters.  

In accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), the veteran has been afforded the appropriate 
information in order to advance any contention regarding the 
claim considered below:  Particularly, the preceding letters 
provided the legal and evidentiary standard for a higher 
rating.  For example, the January 2002 letter told the 
veteran the evidence must have shown that a service-connected 
disability had increased in severity such that current 
symptomatology more closely approximated the rating schedule 
criteria for the next highest rating.  Also, the March 2005 
letter told the veteran an increase in severity should be 
shown by medical evidence, or statements from the veteran, or 
persons who knew the veteran, with descriptions of symptoms.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In terms of notification regarding a downstream element, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), it is 
noted that the veteran received adequate notification of how 
VA determines a disability rating; in fact, the Board's 
December 2004 remand pointedly directed the RO to provide the 
veteran with all applicable rating criteria concerning his 
claim.  The record contains a July 2006 Dingess letter, which 
provides information relating to a disability rating and 
effective date.  Moreover, because the decision below 
involves a partial grant, any defect with respect to the 
effective date portion of the notice will be rectified when 
the RO effectuates the award.  Thus, no prejudice results in 
proceeding with the issuance of a final decision in this 
case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  

The veteran received sufficient notification prior to the 
rating decision on appeal, and also thereafter.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 444 F.3d 1328 (2006), which supports the 
proposition that a timing error can be cured when VA employs 
proper subsequent process.  Also, the RO issued a November 
2005 supplemental statement of the case following the VCAA 
letters.    

It is further recognized that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been generally 
fulfilled by the January 2005 letter, which told the veteran:  
"If there is any other evidence or information that you 
think will support your claim, please let us know."      

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the veteran underwent VA examinations in April 
2002, February 2003, and July 2005, which are sufficient for 
a decision on the claim.  Also, the veteran has indicated 
that all of his medical treatment occurred at VA, and the RO 
has obtained numerous records therefrom.  

Given the length of the appeal period such that veteran has 
been provided with numerous correspondences from VA about the 
merits of his claim and how the law has been applied to the 
facts of his case, it is apparent that the veteran has been 
given an essential opportunity to advance his claim.  Overton 
v. Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 2006) 
(recognizing that a review of the entire record, in relation 
to 38 U.S.C.A. § 7104(a), and examination of various 
predecisional communications, can assist in determining 
whether the veteran had been "afforded a meaningful 
opportunity to participate in the adjudication").  

As such, VA satisfied its duties to the veteran given the 
circumstances of this case.  

Legal standards

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  Notwithstanding the above, VA is required 
to provide separate evaluations for separate manifestations 
of the same disability which are not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  At the time of an initial award, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

While the veteran's appeal was pending, VA revised 
regulations for evaluating disabilities of the spine.  The 
Court in DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held 
that the law "precludes an effective date earlier than the 
effective date of the liberalizing . . . regulation," but 
the Board shall continue to adjudicate whether a claimant 
would "receive a more favorable outcome, i.e., something 
more than a denial of benefits, under the prior law and 
regulation."  Accordingly, the veteran's claims will be 
adjudicated under the old regulation for any period prior to 
the effective date of the new Diagnostic Codes, as well as 
under the new Diagnostic Code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).  

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated as 10 percent disabling when mild; 20 percent 
disabling when moderate, with recurring attacks; 40 percent 
disabling when severe, with recurring attacks and little 
intermittent relief; and 60 percent disabling when 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5293 (2002).

Also, old Diagnostic Code 5290, spine, limitation of motion, 
cervical, provided a 10 percent rating for slight, 20 percent 
rating for moderate, and 30 percent rating for severe.  

The regulations regarding spine disabilities were revised 
effective September 26, 2003.  Under these regulations, a 
back disability is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine, see 38 C.F.R. § 
4.71a.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine	.........100

Unfavorable ankylosis of the entire 
thoracolumbar spine 
............................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine
	....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine....30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spin greater 
than 15 degrees but not greater than 30 
degrees; or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis...................................................20

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Additionally, 
the new rating schedule for diseases and injuries of the 
spine utilizes the General Rating Formula for Diagnostic 
Codes 5235 (vertebral fracture or dislocation), 5236 
(sacroiliac injury and weakness), 5237 (lumbosacral or 
cervical strain), 5238 (spinal stenosis), 5239 
(spondylolisthesis or segmental instability), 5240 
(ankylosing spondylitis), 5241 (spinal fusion), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  

Under this revised regulation, which incorporated 2002 
changes, intervertebral disc syndrome is evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

Analysis

A review of the evidence illustrates that the veteran is 
entitled to a 20 percent rating from May 31, 2001, but no 
more.

The record contains a VA September 1998 MRI of the veteran's 
cervical spine, which posterior narrowing of the disc spaces 
C3-C4, C4-C5, C5-C6, and C6-C7.  In February 1999, the 
veteran underwent an excision of left parapharyngeal space 
mass.  An October 2001 progress note found that the veteran 
had postoperative paresthesias/chronic pain.  

A January 2002 progress note found full cervical range of 
motion, strength 5/5 all muscle groups in limbs with an 
exception of right shoulder.  Deep tendon reflexes for 
pectoral, biceps, triceps, brachioradialis, and finger 
flexors were 2+/2+.  

At an April 2002 VA examination, the veteran stated that he 
had not undergone treatment for his neck.  He complained of 
soreness and stiffness in the neck, and some mild 
intermittent bilateral upper extremity numbness.  The veteran 
reported that his neck had restricted motion, and increased 
pain with increased use, with symptoms impacting him on a 
daily basis.

Physical examination revealed that the veteran had some 
limitation of motion of forward flexion to 50 degrees, 
extension 20 degrees, rotation to right 60 degrees, rotation 
to left 50 degrees, lateral bending to right 50 degrees, 
lateral bending to left 45 degrees.  The examiner found some 
mild tenderness in the paracervical musculature, but no loss 
of cervical lordosis.  Upper extremity motor, sensory, and 
reflexes were grossly nonfocal, and there was mildly 
increased pain with resisted rotation of the cervical spine.  
The examiner found no gross fatigability or weakness.  The 
diagnosis was degenerative arthritis cervical spine with some 
limitation of motion; the examiner stated that he would 
assign an additional 5-degree range of motion in loss of 
cervical rotation for DeLuca issues.  

Also in April 2002, the veteran underwent ligation of the 
left parotid duct and a Jacobsen's neurectomy.  An October 
2002 VA treatment note related that the veteran had some 
numbness along the left chin and superior neck, which may 
have been secondary to traction injury to V3 as jacobson's 
nerve was being cut.  

In February 2003, the veteran underwent another VA 
examination, which addressed several other then-pending 
increased rating claims.  In terms of his neck, the veteran 
reported daily pain and muscle spasm.  The examiner noted 
that a February 2003 x-ray report found normal disk space 
narrowing at C-3 to 4, C-4 to 5, and C-5 to 6, and the 
vertebral joints demonstrated degenerative changes.  

Physical examination of the veteran's right forearm disclosed 
some numbness that actually was almost complete in stocking 
distribution from the level of the wrist down to the 
fingertips.  Range of motion for the cervical spine showed 
forward flexion to 45 degrees (reduced to 40 with 
resistance), extension to 15 degrees (10 with resistance), 
right lateral flexion to 45 degrees and left to 35 degrees 
(reduced 5 degrees with resistance), and rotation to the 
right was 55 degrees and to the left was 45 degrees (each 
reduced 5 with resistance).  Hand grasp appeared to be 
somewhat weaker in the right hand than on the left.  The 
examiner stated that during muscle spasm the veteran's 
cervical spine could lose an additional 5 to 10 degrees.  The 
diagnosis was DJD and degenerative disk disease of the 
cervical spine with tenderness and loss of range of motion, 
and peripheral neuropathy as likely as not secondary to 
cervical degenerative disk disease and DJD.  

Thus, in an April 2003 rating decision, the RO assigned a 20 
percent rating effective February 13, 2003, the date of the 
latter examination.  The decision also granted service 
connection for peripheral neuropathy of the right hand and 
forearm with an initial 10 percent disability evaluation.  

Thereafter, the Board's December 2004 remand particularly 
asked a VA examiner to distinguish symptoms that were 
attributable to cervical spine arthritis or disc disease from 
those related to earlier surgeries, as well as a shoulder 
problem.  

A June 2005 VA EMG consult report (apparently for complaints 
related to the veteran's low back) found no evidence of 
peripheral neuropathy.  

At a July 2005 VA examination, the examiner noted that the 
veteran's claims file was available and reviewed.  The 
orthopedic part of the assessment noted the veteran's 
complaint of persistent symptoms in the neck as pain, 
popping, and restricted motion.  The pain was primarily in 
the upper and lower portions of the cervical spine, and the 
veteran reported decreased abilities to bend or use his neck.  
He also complained of difficulty at night with sleeping on 
his head due to neck pain.  The veteran also reported fatigue 
and weakness in the neck, and increased pain with increased 
activities.  The veteran stated that he had had no 
incapacitating episodes of neck pain in the past 12 months, 
but he had flare ups of pain when he was more active.  

The examiner noted that a recent MRI showed mild to moderate 
degenerative changes, mild to moderate degenerative arthritic 
changes, and disc protrusion with mild central canal stenosis 
seen primarily at the C5,6 levels.  The veteran told that the 
examiner that he was supposed to have surgery on his neck in 
a month but he was not certain what the doctors were going to 
do.  

The examiner stated that he had tried to carefully examine 
the veteran, and the veteran essentially would not bend his 
neck at all.  The veteran stated that it was too painful to 
bend his neck.  The only range of motion that could be 
achieved was 10 degrees flexion, 10 degrees extension, and 5 
degrees rotation in each direction.  There was no lateral 
bending.  The examiner stated that he had asked the veteran 
if he would have liked to try again, but the veteran could 
not or would not bend his neck at all, and therefore no 
further range of motion testing was done.  The examiner 
asserted that it had been very difficult to do, as was DeLuca 
testing.  

The examiner's impression was that the veteran had made a 
poor effort in terms of his range of motion, and that his 
complaints and lack of range of motion were due to poor 
effort.  The examiner clarified, however, that the veteran 
had reason to report pain in his neck.  Additional loss of 
motion for DeLuca issues could not be assigned because it 
could not be specifically tested.  The examiner stated that 
the veteran had both degenerative disc disease and DJD of the 
cervical spine, which were mild to moderate.  

At a neurology consult, also in July 2005, the examiner noted 
that the claims file had been reviewed.  The examiner stated 
at the onset of the assessment that the veteran was not a 
very good historian.  He tended to speak in general terms, 
and when asked to give more specifics he had come up with 
almost none and became hostile.  The veteran reported that 
his neck hurt all of the time, and it was an 8 or 9 out 10 on 
a daily basis.  The pain would go up into his head, down both 
arms, and all the down his spine to the waistline.  The 
veteran described that his right arm was numb and got so bad 
he could not use it.  Sometimes his hand went into a claw 
formation with spasms, and he could not use his hand 
effectively.  The veteran reported that he was slated to see 
surgeons about his low back; recent EMG testing failed to 
identify radiculopathy or neuropathy.  The examiner noted 
that the veteran's arms had not been included in the latter 
study.  

The examination report contains a recitation of the veteran's 
surgeries of left partial parotidectomy and Jacobson's 
neurectomy in 1999 and 2002, respectively.  The veteran 
described symptoms of facial pain post-surgery, and he could 
not describe how long he had had symptoms in his arm of 
numbness or tingling.  He was unable to describe any 
particular activities that would aggravate the neck, or how 
he slept at night.  The veteran asserted that he simply could 
not get comfortable at night.  He currently took 
amitriptyline 10 mg tablets.  

A physical examination revealed that the veteran alternately 
became irritable when talking about work or some of his 
treatment at VA, and then pleasant.  The examiner again 
stated veteran was a very vague historian who gave very 
little in the way of details.  His effort for the examination 
was poor.  The examiner gave very detailed findings 
concerning cranial nerve testing, coordination testing, 
sensory exam, and reflexes.  It was noted that the veteran 
had moved stiffly with respect to the neck, and had not 
turned his head very much during his time in the waiting 
room, walking down the hall, or during his examination.  

The diagnosis was cervical DJD, and that the veteran's disc 
problems were related to his arthritis of the cervical spine.  
The processes existed in joint fashion and could not be 
separated.  The examiner noted that the veteran had not given 
a very reliable history, but there was no history of 
subsequent injury to the neck or acute injury after which one 
would expect a disc herniation.  The disc abnormalities were 
very mild, and at levels where he had degenerative changes.  

The examiner further stated that the veteran's physical 
examination and history was very difficult to evaluate.  
There appeared to have been a significant psychiatric 
overlay.  The veteran gave virtually an uninterpretable 
examination despite a good deal of encouragement, and being 
requested to do behaviors in several different fashions.  The 
veteran's sensory in particular was felt to be completely 
unreliable.  He had shown evidence with wincing with left 
face, but that was secondary to trigeminal neuralgia that he 
had had since 1999.  The latter was not due to his cervical 
spine.  The veteran had reported pain and paresthesias in 
both arms, but given the variability of this examination, it 
was impossible to interpret.  The disc herniations on MRI had 
not appeared severe, and although there was some foraminal 
encroachment, there was no significant stenosis of the canal 
or the effect on his spinal cord-and therefore the numbness 
in his chest and legs could not be attributed to his cervical 
spine either.  

In effect, the Board must rely upon adequately rendered 
medical evidence and findings in order to apply the law and 
reach an ultimate conclusion in a case.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) (standing for the 
proposition that the Board cannot draw its own medical 
conclusion from assertions in the record and rely upon it in 
an adjudication).

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Rating Schedule.  It is 
noted, however, that 38 C.F.R. § 4.71a, Plate V, provides 
normal range of motion of the cervical spine as 0 to 45 
degrees flexion-extension, 0 to 45 degrees lateral flexion, 
and 0 to 80 degrees rotation.  

Given that the veteran had only 20 degrees of extension at an 
April 2002 VA examination (with an additional loss of 5 
degrees for DeLuca issues according to the examiner), and 
because it appears his symptoms have remained relatively 
fixed to a degree of severity of daily pain and increased 
pain with increased use from May 31, 2001, to at least the 
February 2003 VA examination (when the RO assigned a 20 
percent rating therefrom), the veteran is entitled to a 20 
percent rating from May 31, 2001.    

The veteran is not entitled, however, to an initial rating in 
excess of 20 percent.  Notably, despite the April 2002 
finding of 20 degrees of extension and limitation of 
rotation, the other recorded measurements do not suggest a 
"severe" loss of motion for the maximum evaluation.  
Similarly at the February 2003 VA examination, the veteran 
had over limited range of motion concerning extension (15 
degrees, and 10 degrees with resistance) and rotation, but 
other measurements reflected close to normal motion, even 
with resistance.  Indeed, the currently assigned 20 percent 
reflects a "moderate" limitation of motion, which balances 
the veteran's limited extension and rotation with otherwise 
essentially standard (and very close to normal) measurements, 
and functional impairment due to pain with motion and 
increased use, as per the old criteria.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290. 

Also, in terms of old DC 5293, the record does not indicate 
that the veteran suffered from severe manifestations 
intervertebral disc syndrome, with recurring attacks and 
little intermittent relief.  Further, in relation to the 
current rating criteria for disc disease, the record does not 
indicate that a physician ever prescribed bed rest for the 
veteran in relation to his cervical spine (i.e., he had no 
"incapacitating episodes" lasting at least 4 weeks).  Thus, 
the veteran is not entitled to a higher evaluation of 40 
percent under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.     

Also, the Board finds that the results of July 2005 VA 
examination are not reliable due to the examiners' comments 
regarding the veteran's unwillingness to attempt to move his 
neck.  Consequently, whether the veteran had an increased 
limitation of motion after the February 2003 VA examination 
remains largely unknown.  The veteran's lack of effort, in 
turn, is essentially tantamount to a complete failure to 
report for the evaluation because, although physically 
present, his lack of participation did not allow for the 
proper conducting of those examinations, which has extremely 
dire consequences.  When this occurs, the claim shall be 
rated based upon the evidence of record.  See 38 C.F.R. § 
3.655.

Likewise, because findings concerning functional impairment 
due to the extent of pain, painful motion, weakness, limited 
or excess movement, premature fatigability, and 
incoordination, see DeLuca, 8 Vet. App. at 205-208, are 
premised upon physical examination in conjunction with 
subjective reports, the Board cannot conclude that the 
veteran is entitled to a rating in excess of 20 percent for 
his service-connected cervical spine disability based upon 
the preceding factors.  Moreover, the July 2005 orthopedic VA 
examination noted that the veteran's degenerative disc 
disease and DJD of the cervical spine were mild to moderate, 
rather than of such a severity that it would be a natural 
conclusion that the veteran would be unable to move his neck.   

Though the July 2005 VA examination report noted that the 
veteran indeed had reason to report pain in his neck, this 
latter finding has already been taken into consideration with 
the currently assigned 20 percent rating.  

Thus, the Board finds that the veteran does not have forward 
flexion of the cervical spine 15 degrees or less for a 30 
percent rating under the current General Rating Criteria for 
Diseases and Injuries of the Spine.  

In terms of any neurological findings, it is noted that a 
February 1986 rating decision granted service connection for 
status post right shoulder repair with history of numbness 
right forearm and hand.  The July 2005 VA neurology 
examination report (which had been generated from the Board's 
specific request to clarify the source of the veteran's 
complaints related to his extremities) indicated that the 
veteran had given a poor effort.  The examiner stated that 
the disc abnormalities were very mild, and that numbness in 
the veteran's chest and legs could not be attributed to the 
cervical spine.  Also according to the examiner, given the 
variability in the examination concerning the veteran's 
reported pain and paresthesias in both arms, it was 
impossible to interpret.  As such, the record contains no 
competent evidence of objective manifestations of a 
neurological component of the veteran's service-connected 
cervical spine at this time.  See 38 C.F.R. § 4.71a, Note (1) 
(instructing that any associated objective neurologic 
abnormalities should be separately evaluation under an 
appropriate diagnostic code).  

Finally, it is noted that the veteran's representative 
submitted evidence as of August 2006 to the Appeals 
Management Center, which consisted of a Department of Defense 
memorandum to the veteran that he was to undergo a 
medical/psychiatric examination, and the veteran's consent 
thereto.  The information does not indicate what exact 
medical condition precipitated the required examination, 
thus, it does not contain information that might alter the 
outcome of this decision.  

For all of the foregoing reasons, a preponderance of the 
evidence is against an initial rating in excess of 20 percent 
for service-connected cervical spine DJD.  


ORDER

An initial 20 percent rating from May 31, 2001, to February 
13, 2003, is granted, and an initial rating in excess of 20 
percent from February 13, 2003, is denied.   



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


